      Case 3:18-cv-00766-ECM-WC Document 16 Filed 06/14/19 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

SASAKIA DAVIS,                            )
                                          )
       Plaintiff,                         )
                                          )
v.                                        ) Civ. Act. No.: 3:18-cv-766-ECM
                                          )
PROGRESSIVE DIRECT                        )
INSURANCE COMPANY,                        )
                                          )
       Defendant.                         )

                                    ORDER

       In light of the parties’ stipulation of dismissal (doc. 14), filed on June 12,

2019, it is

       ORDERED that the Defendant’s motion for summary judgment (doc. 11) be

and is hereby DENIED as moot.

       DONE this 14th day of June, 2019.

                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
